 



EXHIBIT 10.32

CASH AMERICA INTERNATIONAL, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2003

 



--------------------------------------------------------------------------------



 



CASH AMERICA INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

     Effective as of the 1st day of January, 2003, Cash America International,
Inc. (the “Controlling Company”), hereby amends and restates the Cash America
International, Inc. Supplemental Executive Retirement Plan as set forth herein
(the “Plan”).

BACKGROUND AND PURPOSE

     A.     Goal. The Controlling Company desires to provide certain of its
designated key management employees (and those of its affiliated companies that
participate in the Plan) with such amounts of deferred compensation as the terms
of the Plan may permit and as the Controlling Company may determine.

     B.     Purpose. The purpose of the Plan document is to set forth the terms
and conditions pursuant to which these awards of deferred compensation may be
made and to describe the nature and extent of the employees’ rights to such
amounts.

     C.     Type of Plan. The Plan constitutes an unfunded, nonqualified
deferred compensation plan that benefits certain designated employees who are
within a select group of key management or highly compensated employees.

STATEMENT OF AGREEMENT

     To amend and restate the Plan with the purposes and goals as hereinabove
described, the Controlling Company hereby sets forth the terms and provisions of
the Plan as follows:

 



--------------------------------------------------------------------------------



 



CASH AMERICA INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Table of Contents

                                                  Page Article I DEFINITIONS    
3             1.1    
Account
    3             1.2    
Active Participant
    2             1.3    
Administrative Committee
    2             1.4    
Affiliate
    2             1.5    
Beneficiary
    2             1.6    
Board
    2             1.7    
Change in Control
    2             1.8    
Code
    2             1.9    
Company
    2             1.10    
Compensation
    3             1.11    
Compensation Committee
    3             1.12    
Controlling Company
    3             1.13    
Discretionary Contributions
    3             1.14    
Effective Date
    3             1.15    
Eligible Employee
    3             1.16    
Eligible Participant
    3             1.17    
ERISA
    3             1.18    
Financial Hardship
    3             1.19    
Investment Election
    4             1.20    
Investment Funds
    4             1.21    
Participant
    4             1.22    
Plan
    4             1.23    
Plan Year
    4             1.24    
Savings Plan
    4             1.25    
Supplemental Contributions
    4             1.26    
Surviving Spouse
    4             1.27    
Trust or Trust Agreement
    4             1.28    
Trust Fund
    5             1.29    
Trustee
    5             1.30    
Valuation Date
    5             1.31    
Years of Service
    5   Article II ELIGIBILITY AND PARTICIPATION     6             2.1    
Initial Eligibility Requirements
    6             (a )    
    Supplemental Contributions
    6             (b )    
    Discretionary Contributions
    6             2.2    
Procedure for Admission
    6             2.3    
Cessation of Eligibility
    6  

i



--------------------------------------------------------------------------------



 

                                                  Page Article III PARTICIPANTS’
ACCOUNTS AND CREDITING     7             3.1    
Participants’ Accounts
    7             (a )    
    Establishment of Accounts
    7             (b )    
    Nature of Contributions and Accounts
    7             (c )    
    Several Liabilities
    7             (d )    
    General Creditors
    7             3.2    
Supplemental Contributions
    7             (a )    
    Crediting of Supplemental Contributions
    7             (b )    
    Amount of Supplemental Contributions
    7             3.3    
Discretionary Contributions
    8             3.4    
Debiting of Distributions
    8             3.5    
Crediting of Earnings
    8             (a )    
    Rate of Return
    8             (b )    
    Amount Invested
    8             (c )    
    Determination of Amount
    8             3.6    
Value of Account
    9             3.7    
Vesting
    9             (a )    
    Time of Vesting
    9             (b )    
    Change in Control
    9             (c )    
    Job Abolishment
    9             (d )    
    Forfeiture
    9             3.8    
Notice to Participants of Account Balances
    9             3.9    
Good Faith Valuation Binding
    10             3.10    
Errors and Omissions in Accounts
    10   Article IV INVESTMENT FUNDS     11             4.1    
Selection by Administrative Committee
    11             4.2    
Participant Direction of Deemed Investments
    11             (a )    
    Nature of Participant Direction
    11             (b )    
    Investment of Contributions
    11             (c )    
    Investment of Existing Account Balances
    11             (d )    
    Administrative Committee Discretion
    11   Article V PAYMENT OF ACCOUNT BALANCES     13             5.1    
Benefit Payments Upon Termination of Service for Reasons Other Than Death
    13             5.2    
Timing of Distribution
    13             (a )    
    General Rule
    13             (b )    
    Election to Delay Benefit Commencement Date
    13             5.3    
Form of Distribution
    13             (a )    
    Single-Sum Payment
    13             (b )    
    Annual Installments
    13             5.4    
Form of Assets
    14             5.5    
Death Benefits
    14             5.6    
Withdrawals
    14             (a )    
    Hardship Withdrawals
    14             (b )    
    Withdrawals with Forfeiture
    14  

ii



--------------------------------------------------------------------------------



 

                                                  Page           5.7    
Beneficiary Designation
    15             (a )    
    General
    15             (b )    
    No Designation or Designee Dead or Missing
    15             5.8    
Taxes
    15             5.9    
Offset of Benefit by Amounts Owed to the Company
    15   Article VI CLAIMS     16             6.1    
Initial Claim
    16             (a )    
    Rights
    16             (b )    
    Procedure
    16             6.2    
Appeal
    16             6.3    
Satisfaction of Claims
    17   Article VII SOURCE OF FUNDS; TRUST     18             7.1    
Source of Funds
    18             7.2    
Trust
    18   Article VIII RIGHTS AND DUTIES UNDER THE PLAN     19             8.1  
 
Controlling Company Action
    19             8.2    
Administrative Committee Organization and Action
    19             8.3    
Rights and Duties
    19             8.4    
Compensation, Indemnity and Liability
    20   Article IX AMENDMENT AND TERMINATION     21             9.1    
Amendments
    21             9.2    
Termination of Plan
    21   Article X MISCELLANEOUS     22             10.1    
Taxation
    22             10.2    
No Employment Contract
    22             10.3    
Headings
    22             10.4    
Gender and Number
    22             10.5    
Assignment of Benefits
    22             10.6    
Legally Incompetent
    22             10.7    
Governing Law
    23             10.8    
Exclusive Benefit
    23  

ARTICLE I
DEFINITIONS

     For purposes of the Plan, the following terms, when used with an initial
capital letter, shall have he meaning set forth below unless a different meaning
plainly is required by the context.

     1.1 Account means, with respect to a Participant or Beneficiary, the total
dollar amount or value evidenced by the last balance posted and actually
credited in accordance with the terms of the Plan to the account record
established for such Participant or Beneficiary. As determined by the
Administrative Committee, an Account may be subdivided into separate
subaccounts.

iii



--------------------------------------------------------------------------------



 



     1.2 Active Participant means any Eligible Employee or Eligible Participant,
as applicable, who has become a Participant and who has not been removed from
active participation in the Plan as described in Section 2.3.

     1.3 Administrative Committee means the administrative committee of the
Savings Plan, or such other committee as shall be appointed by the Board, which
shall act on behalf of the Controlling Company to administer the Plan, as
provided for in Section 8.3.

     1.4 Affiliate means (i) any corporation or other entity that is required to
be aggregated with the Controlling Company under Code Sections 414(b), (c),
(m) or (o), and (ii) any other entity in which the Controlling Company has an
ownership interest and which the Controlling Company designates as an Affiliate
for purposes of the Plan.

     1.5 Beneficiary means, with respect to a Participant, the person(s)
designated or identified in accordance with Section 5.6 to receive any death
benefits that may be payable under the Plan upon the death of the Participant.

     1.6 Board means the Board of Directors of the Controlling Company.

     1.7 Change in Control means with respect to the Controlling Company or any
of its Affiliates, one of the following:

               (a) The acquisition by any person (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended),
together with affiliates and associates of such person, whether by purchase,
tender offer, exchange, reclassification, recapitalization, merger or otherwise,
of a sufficient number of shares of the voting securities of the Controlling
Company (or any other Affiliate) to first provide such person with 50 percent or
more of the combined voting power of the Controlling Company’s (or any other
Affiliate’s) then outstanding voting securities, which purchase is not approved
by the Board (or the board of directors or other managing body of any other
Affiliate);

               (b) The cessation, for any reason during any period of 24
consecutive months, of individuals who at the beginning of such period
constitute the Board (or the board of directors or other managing body of any
other Affiliate), to constitute at least a majority thereof, unless the election
of each director who was not a director at the beginning of such period has been
approved in advance by a majority of the continuing directors then in office; or

               (c) The sale by the Controlling Company (or any other Affiliate),
in one transaction or a series of related transactions, whether in liquidation,
dissolution or otherwise, of assets or earning power aggregating more than 50
percent of the assets or earning power of the Controlling Company (or any other
Affiliate) and its subsidiaries (taken as a whole) to any other entity or
entities.

     1.8 Code means the Internal Revenue Code of 1986, as amended.

     1.9 Company means the Controlling Company and any U.S. based Affiliates
that adopt the Plan as a participating company.

 



--------------------------------------------------------------------------------



 



     1.10 Compensation means, for a Participant for any Plan Year, the total of
(i) such Participant’s base salary earned for such Plan Year, plus (ii) the
lesser of (A) the amount of his targeted Short Term Incentive Bonus targeted to
be paid during such Plan Year, or (B) the actual amount of his Short Term
Incentive Bonus paid during such Plan Year; provided, the amount in (ii) shall
be deemed earned during the Plan Year in which paid and prorated over each
payroll period in such Plan Year.

     1.11 Compensation Committee means the Compensation Committee of the Board.

     1.12 Controlling Company means Cash America International, Inc., a
corporation with its principal place of business in Fort Worth, Texas.

     1.13 Discretionary Contributions means the amount (if any) credited to a
Participant’s Account pursuant to Section 3.3.

     1.14 Effective Date means January 1, 2003, the date as of which the Plan
initially was made effective.

     1.15 Eligible Employee means, for a Plan Year, an employee who is a member
of a select group of key management or highly compensated employees, as
determined by the Controlling Company in its sole discretion.

     1.16 Eligible Participant means:

               (a) For purposes of providing Supplemental Contributions under
Section 3.2 for the Plan Year beginning January 1, 2003, an individual who
(A) was an employee of the Company on the Effective Date, and (B) at any time
during the Plan Year holds the position of Vice President, Executive Vice
President or any more senior position, with the Controlling Company (and is
thereby a member of a select group of key management or highly compensated
employees of the Controlling Company); provided, such individual shall become an
Eligible Participant on the date both criteria are first satisfied during such
Plan Year; and

               (b) For purposes of providing Supplemental Contributions under
Section 3.2 for any Plan Year beginning on or after January 1, 2004, an
individual who at any time during the Plan Year holds the position of Vice
President, Executive Vice President, or any more senior position, with the
Company (and thereby is a member of a select group of key management or highly
compensated employees of the Company); provided, such individual shall be or
become an Eligible Participant on the date such criterion is first satisfied
during such Plan Year.

     1.17 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

     1.18 Financial Hardship means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of the Participant’s dependent [as defined in Code
Section 152(a)], loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Financial Hardship shall be
determined by the Administrative Committee on the basis of the facts of each
case, including information supplied

 



--------------------------------------------------------------------------------



 



by the Participant in accordance with uniform guidelines prescribed from time to
time by the Administrative Committee; provided, the Participant shall be deemed
not to have a Financial Hardship to the extent that such hardship is or may be
relieved:

               (a) Through reimbursement or compensation by insurance or
otherwise;

               (b) By liquidation of the Participant’s assets, to the extent the
liquidation of assets would not itself cause severe financial hardship; or

               (c) By cessation of deferrals under the Plan.

Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant’s child to college or the desire to purchase a home.

     1.19 Investment Election means a written, electronic or other form of
election pursuant to which a Participant may elect the Investment Funds in which
the amounts credited to his Account shall be deemed to be invested.

     1.20 Investment Funds means the investment funds selected from time to time
by the Administrative Committee for purposes of determining the rate of return
on amounts deemed invested pursuant to Participants’ elections.

     1.21 Participant means any person who has been admitted to, and has not
been removed from, participation in the Plan pursuant to the provisions of
Article II.

     1.22 Plan means the Cash America International, Inc. Supplemental Executive
Retirement Plan, as contained herein and all amendments hereto. For tax purposes
and purposes of Title I of ERISA, the Plan is intended to be an unfunded,
nonqualified deferred compensation plan covering certain designated employees
who are within a select group of key management or highly compensated employees.

     1.23 Plan Year means the 12-consecutive-month period ending on December 31
of each year.

     1.24 Savings Plan means the Cash America International, Inc. 401(k) Savings
Plan.

     1.25 Supplemental Contributions means the amount credited to a
Participant’s Account pursuant to Section 3.2.

     1.26 Surviving Spouse means, with respect to a Participant, the person who
is treated as married to such Participant under the laws of the state in which
the Participant resides. The determination of a Participant’s Surviving Spouse
shall be made as of the date of such Participant’s death.

     1.27 Trust or Trust Agreement means the separate agreement or agreements
between the Controlling Company and the Trustee governing the Trust Fund, and
all amendments thereto.

 



--------------------------------------------------------------------------------



 



     1.28 Trust Fund means the total amount of cash and other property held by
the Trustee (or any nominee thereof) at any time under the Trust Agreement.

     1.29 Trustee means the party or parties so designated from time to time
pursuant to the terms of the Trust Agreement.

     1.30 Valuation Date means each day on which the Trustee operates, and is
open to the public, for its business; provided, the value of an Account on a day
other than a Valuation Date shall be the value determined as of the immediately
preceding Valuation Date.

     1.31 Years of Service means, with respect to a Participant, his total
number of years of vesting service as determined under the terms of the Savings
Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY AND PARTICIPATION

     2.1 Initial Eligibility Requirements.

               (a) Supplemental Contributions. For the Plan Year beginning
January 1, 2003, each individual who is or at any time during the Plan Year
becomes an Eligible Participant, shall become eligible to receive a Supplemental
Contribution as of the date such individual becomes an Eligible Participant. For
any Plan Year beginning on or after January 1, 2004, each individual who is or
at any time during the Plan Year becomes an Eligible Participant, shall be
eligible to receive a Supplemental Contribution as of the date such individual
becomes (or is hired as) an Eligible Participant.

               (b) Discretionary Contributions. Each individual who is an
Eligible Employee as of the Effective Date shall be eligible to receive
Discretionary Contributions. Each individual who becomes an Eligible Employee
after the Effective Date shall become eligible to receive Discretionary
Contributions as of the date that such individual becomes an Eligible Employee.

     2.2 Procedure for Admission.

               Each Eligible Employee and Eligible Participant shall become a
Participant by completing such forms and providing such data in a timely manner,
as are required by the Administrative Committee as a precondition of
participation in the Plan.

     2.3 Cessation of Eligibility.

               Unless otherwise designated by the Controlling Company, in its
sole discretion, each Participant who ceases to be an active Eligible Employee
or Eligible Participant of the Controlling Company or Company, as applicable,
shall cease to be eligible to receive any Discretionary and/or Supplemental
Contributions, as applicable, under the Plan for any period following such date.
The Controlling Company may, in its sole discretion, remove an employee from
active participation in the Plan as of the first day of the following Plan Year
(or any other date specified by the Controlling Company), if, as of any day
during a Plan Year, he ceases to satisfy the criteria which qualified him as an
Eligible Employee or Eligible Participant, as applicable. Even if his active
participation in the Plan ends, an employee shall remain an inactive Participant
in the Plan until the earlier of (i) the date the full amount of his vested
Account (if any) is distributed from the Plan, or (ii) the date he again becomes
an Eligible Employee or Eligible Participant and recommences active
participation in the Plan. During the period of time that an employee is an
inactive Participant in the Plan, his vested Account shall continue to be
credited with earnings as provided for in Section 3.5.

 



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPANTS’ ACCOUNTS AND CREDITING

     3.1 Participants’ Accounts.

               (a) Establishment of Accounts. The Administrative Committee shall
establish and maintain an Account on behalf of each Participant. To the extent
provided herein, each Account shall be credited with Supplemental and
Discretionary Contributions and earnings attributable to such Account, and shall
be debited by the amount of all distributions. Each Account of a Participant
shall be maintained until the value thereof has been distributed to or on behalf
of such Participant or his Beneficiary.

               (b) Nature of Contributions and Accounts. The amounts credited to
a Participant’s Account shall be represented solely by bookkeeping entries.
Except as provided in Article VII, no monies or other assets shall actually be
set aside for such Participant. All payments to a Participant under the Plan
shall be made from the general assets of the Company.

               (c) Several Liabilities. The Administrative Committee or the
Controlling Company shall allocate the total liability to pay benefits under the
Plan among the Company in such manner and amount as the Administrative Committee
or the Controlling Company (as applicable) in its sole discretion deems
appropriate.

               (d) General Creditors. Any assets which may be acquired by the
Company in anticipation of its obligations under the Plan shall be part of the
general assets of the Company. The Company’s obligation to pay benefits under
the Plan constitutes a mere promise of the Company to pay such benefits, and a
Participant or Beneficiary shall be and remain no more than an unsecured,
general creditor of the Company.

     3.2 Supplemental Contributions.

               (a) Crediting of Supplemental Contributions. As soon as
administratively feasible following the last day of each Plan Year (or such
other date as determined by the Controlling Company, in its sole discretion),
the Controlling Company may direct the Administrative Committee to credit a
Supplemental Contribution to the Account of each Participant who was an Eligible
Participant for any period during such Plan Year and is employed by the Company
on the last day of such Plan Year (or such other period as determined by the
Controlling Company).

               (b) Amount of Supplemental Contributions. The Controlling Company
shall determine the amount, if any, of the Supplemental Contribution to be made
for each Plan Year for each Eligible Participant, and may determine different
amounts for specified Eligible Participants or groups of Eligible Participants.
However, the targeted (but non-binding) amount of Supplemental Contribution for
each Plan Year shall be determined as a percentage of each Eligible
Participant’s Compensation earned during such Plan Year (or the portion thereof)
while such Participant was an Eligible Participant, with such targeted
percentage determined by the Compensation Committee from time to time. If an
Eligible Participant was a Vice President for part of the Plan Year and an
Executive Vice President or more senior officer for another part of the Plan
Year, the applicable percentage for each group shall be applied to the portion
of his

 



--------------------------------------------------------------------------------



 



Compensation earned during the portion of the Plan Year he held such position.
If a Participant ceases to be an Eligible Participant during the Plan Year but
remains employed by the Company on the last day of the Plan Year, the applicable
percentage for that person shall be applied to the portion of his Compensation
earned during the portion of the Plan Year during which he was an Eligible
Participant.

     3.3 Discretionary Contributions.

               At such time or times, in such amount and under such terms, as
the Controlling Company, in its sole discretion, may (but is not required to)
determine and direct, the Administrative Committee shall credit to the Account
of any Eligible Employee a Discretionary Contribution. To the extent any special
characteristics are to apply to any Discretionary Contributions, these shall be
specified on an exhibit to the Plan and/or in the recitals of the Administrative
Committee.

     3.4 Debiting of Distributions.

               As of each Valuation Date, the Administrative Committee shall
debit each Participant’s Account for any amount distributed from such Account
since the immediately preceding Valuation Date.

     3.5 Crediting of Earnings.

               As of each Valuation Date, the Administrative Committee shall
credit to each Participant’s Account the amount of earnings and/or losses
applicable thereto for the period since the immediately preceding Valuation
Date. Such crediting of earnings and/or losses shall be effected as of each
Valuation Date, as follows:

               (a) Rate of Return. The Administrative Committee shall first
determine a rate of return for the period since the immediately preceding
Valuation Date for each of the Investment Funds;

               (b) Amount Invested. The Administrative Committee next shall
determine the amount of (i) each Participant’s Account that was deemed invested
in each Investment Fund as of the immediately preceding Valuation Date; minus
(ii) the amount of any distributions debited from the amount determined in
clause (i) since the immediately preceding Valuation Date;

               (c) Determination of Amount. The Administrative Committee shall
then apply the rate of return for each Investment Fund for such Valuation Date
(as determined in subsection (a) hereof) to the amount of the Participant’s
Account deemed invested in such Investment Fund for such Valuation Date (as
determined in subsection (b) hereof), and the total amount of earnings and/or
losses resulting therefrom shall be credited to such Participant’s Account as of
the applicable Valuation Date.

 



--------------------------------------------------------------------------------



 



     3.6 Value of Account.

               The value of a Participant’s Account as of any date shall be
equal to the aggregate value of all contributions and all investment earnings
deemed credited to his Account as of such date, determined in accordance with
this Article III.

     3.7 Vesting.

               (a) Time of Vesting. A Participant shall become vested in his
Account and the earnings credited with respect thereto in accordance with the
following schedule:

            Years of Service   Vested Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 1 Year of Service
    0 %
1 Year, but less than 2
    20 %
2 Years, but less than 3
    40 %
3 Years, but less than 4
    60 %
4 Years, but less than 5
    80 %
5 or more Years of Service
    100 %

               (b) Change in Control. If a Change in Control occurs with respect
to the Controlling Company or an Affiliate that is an employer of a Participant,
the Participant shall be immediately 100 percent vested in his Account and the
earnings credited with respect thereto as of the date of such Change in Control.
Any Supplemental or Discretionary Contributions credited to the Participant’s
Account and any earnings credited with respect thereto after the date of a
Change in Control shall continue to vest in accordance with the vesting schedule
set forth in subsection (a) hereof.

               (c) Job Abolishment. If a Participant’s employment is terminated
as a result of a job abolishment, the Participant shall be immediately
100 percent vested in his Account and the earnings credited with respect
thereto.

               (d) Forfeiture. For all periods prior to the date a Participant
becomes fully vested in his Account, the nonvested portion of such Account shall
remain forfeitable.

     3.8 Notice to Participants of Account Balances.

               At least once for each Plan Year, the Administrative Committee
shall cause a written statement of a Participant’s Account balance to be
distributed to the Participant.

 



--------------------------------------------------------------------------------



 



     3.9 Good Faith Valuation Binding.

               In determining the value of the Accounts, the Administrative
Committee shall exercise its best judgment, and all such determinations of value
(in the absence of bad faith) shall be binding upon all Participants and their
Beneficiaries.

     3.10 Errors and Omissions in Accounts.

               If an error or omission is discovered in the Account of a
Participant, the Administrative Committee, in its sole discretion, shall cause
appropriate, equitable adjustments to be made as soon as administratively
practicable following the discovery of such error or omission.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
INVESTMENT FUNDS

     4.1 Selection by Administrative Committee.

               From time to time, the Administrative Committee shall select two
or more Investment Funds for purposes of determining the rate of return on
amounts deemed invested in accordance with the terms of the Plan; provided, an
Investment Fund that is deemed invested primarily in equity securities of the
Controlling Company shall not be a permitted investment. The Administrative
Committee may change, add or remove Investment Funds on a prospective basis at
any time and in any manner it deems appropriate.

     4.2 Participant Direction of Deemed Investments.

               Each Participant generally may direct the manner in which his
Account shall be deemed invested in and among the Investment Funds. Any
Participant investment directions permitted hereunder shall be made in
accordance with the following terms:

               (a) Nature of Participant Direction. The selection of Investment
Funds by a Participant shall be for the sole purpose of determining the rate of
return to be credited to his Account, and shall not be treated or interpreted in
any manner whatsoever as a requirement or direction to actually invest assets in
any Investment Fund or any other investment media. The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time shall have any actual
investment of assets relative to the benefits or Accounts hereunder.

               (b) Investment of Contributions. Each Participant may make an
Investment Election prescribing the percentage of the future contributions that
shall be deemed invested in each Investment Fund. An initial Investment Election
of a Participant shall be made as of the date the Participant commences
participation in the Plan and shall apply to all contributions credited to such
Participant’s Account after such date. Such Participant may make subsequent
Investment Elections as of any business day, and each such election shall apply
to all such specified contributions credited to such Participant’s Account after
the Administrative Committee (or its designee) has a reasonable opportunity to
process such election pursuant to such procedures as the Administrative
Committee may determine from time-to-time. Any Investment Election made pursuant
to this subsection with respect to future contributions shall remain effective
until changed by the Participant.

               (c) Investment of Existing Account Balances. Each Participant may
make an Investment Election prescribing the percentage of his existing Account
balance that shall be deemed invested in each Investment Fund. Such Participant
may make such Investment Elections as of any business day, and each such
election shall be effective after the Administrative Committee (or its designee)
has a reasonable opportunity to process such election. Each such election shall
remain in effect until changed by such Participant.

               (d) Administrative Committee Discretion. The Administrative
Committee shall have complete discretion to adopt and revise procedures to be
followed in making such Investment Elections. Such procedures may include, but
are not limited to, the process of making elections, the permitted frequency of
making elections, the incremental size of elections,

 



--------------------------------------------------------------------------------



 



the deadline for making elections, the effective date of such elections and
whether and the extent to which to charge any Participant’s Account an
administrative fee for making such Investment Elections. Any procedures adopted
by the Administrative Committee that are inconsistent with the deadlines or
procedures specified in this Section shall supersede such provisions of this
Section without the necessity of a Plan amendment.

 



--------------------------------------------------------------------------------



 



ARTICLE V
PAYMENT OF ACCOUNT BALANCES

     5.1 Benefit Payments Upon Termination of Service for Reasons Other Than
Death.

               In accordance with the terms of Section 5.2, if a Participant
terminates his employment with the Company and all of its Affiliates for any
reason other than death, he (or his Beneficiary, if he dies after such
termination of employment but before distribution of his Account) shall be
entitled to receive or begin receiving a distribution of the total of (i) the
entire vested amount credited to his Account, determined as of the Valuation
Date on which such distribution is processed; plus (ii) the vested amount of
Supplemental and Discretionary Contributions made since such Valuation Date. For
purposes of this subsection, the “Valuation Date on which such distribution is
processed” refers to the Valuation Date established for such purpose by
administrative practice, even if actual payment is made or commenced at a later
date due to delays in valuation, administration or any other procedure.

     5.2 Timing of Distribution.

               (a) General Rule. Except as provided in subsection (b) hereof,
the vested benefit payable to a Participant under Section 5.1 shall be
distributed as soon as administratively feasible after the date the Participant
terminates his employment with the Company and all of its Affiliates for any
reason other than death.

               (b) Election to Delay Benefit Commencement Date. A Participant
may elect to delay his benefit commencement date for any benefit payable under
Section 5.1 until any date occurring on or before the 5-year anniversary of the
date his employment with the Company and all of its Affiliates terminates;
provided, the Participant shall make such election in writing at least 6 months
before the date such Participant’s employment terminates.

     5.3 Form of Distribution.

               (a) Single-Sum Payment. Except as provided in subsection
(b) hereof, the benefit payable to a Participant under Section 5.1 shall be
distributed in the form of a single-sum payment.

               (b) Annual Installments. A Participant may elect in writing, with
respect to the benefit payable under Section 5.1, to have such benefit paid in
the form of annual installment payments; provided, the Participant shall make
such election at least 6 months prior to the date his benefit is scheduled to
commence. The following terms and conditions shall apply to installment payments
made under the Plan:



       (1) Length of Installment Payments. The installment payments shall be
made in substantially equal annual installments (adjusted for investment
earnings between payments in the manner described in Section 3.5) over any
period not in excess of 10 years. The initial value of the obligation for the
installment payments shall be equal to the amount of the Participant’s Account
balance calculated in accordance with the terms of Section 5.1.

 



--------------------------------------------------------------------------------



 





       (2) Payments Following Death. If a Participant dies after payment of his
benefit from the Plan has begun, but before his entire benefit has been
distributed, the remaining amount of his Account balance shall be distributed to
the Participant’s designated Beneficiary in the form of a single-sum payment.

     5.4 Form of Assets.

               All distributions shall be made in the form of cash.

     5.5 Death Benefits.

               If a Participant dies before payment of his benefit from the Plan
is made or commenced, the Beneficiary or Beneficiaries designated by such
Participant in his latest beneficiary designation form filed with the
Administrative Committee shall be entitled to receive a distribution of the
total of (i) the entire vested amount credited to such Participant’s Account,
determined as of the Valuation Date on which such distribution is processed;
plus (ii) the vested amount of Supplemental and Discretionary Contributions made
since such Valuation Date. For purposes of this Section, the “Valuation Date on
which such distribution is processed” refers to the Valuation Date established
for such purpose by administrative practice, even if actual payment is made or
commenced at a later date due to delays in valuation, administration or any
other procedure. The benefit shall be distributed to such Beneficiary or
Beneficiaries, as soon as administratively feasible after the date of the
Participant’s death, in the form of a single-sum payment in cash.

     5.6 Withdrawals.

               (a) Hardship Withdrawals. Upon receipt of (i) an application for
a hardship withdrawal from a Participant who has not yet received a distribution
of his entire Account and (ii) the Administrative Committee’s decision, made in
its sole discretion, that a Participant has suffered a Financial Hardship, the
Administrative Committee shall cause the Company to pay a distribution to such
Participant. Such distribution shall be paid in a single-sum payment in cash, as
soon as administratively feasible after the Administrative Committee determines
that the Participant has incurred a Financial Hardship. The amount of such
single-sum payment shall be limited to the vested amount of the Participant’s
Account that is reasonably necessary to meet the Participant’s requirements
resulting from the Financial Hardship. The amount of such distribution shall
reduce the Participant’s Account balance as provided in Section 3.4.

               (b) Withdrawals with Forfeiture. Notwithstanding any other
provision of this Article V to the contrary, a Participant may elect, at any
time prior to the distribution of his entire Account, to withdraw a portion of
the total of (i) the remaining vested amount credited to his Account, determined
as of the Valuation Date on which such distribution is processed; plus (ii) the
vested amount of Supplemental and Discretionary Contributions made since such
Valuation Date. Such distribution shall be made in the form of a single-sum
payment in cash, as soon as administratively feasible after the date of the
Participant’s election under this subsection (b). At the time such distribution
is made, an amount equal to 15% of the amount distributed shall be permanently
and irrevocably forfeited (and, if the distribution request is more than 85% of
such Participant’s Account, the forfeiture amount shall be deducted from his
distribution amount to

 



--------------------------------------------------------------------------------



 



the extent there otherwise shall be an insufficient remaining Account balance
from which to deduct this forfeiture).

     5.7 Beneficiary Designation.

               (a) General. Participants shall designate and from time to time
may redesignate their Beneficiaries in such form and manner as the
Administrative Committee may determine.

               (b) No Designation or Designee Dead or Missing. In the event
that:



       (1) A Participant dies without designating a Beneficiary;



       (2) The Beneficiary designated by a Participant is not surviving when a
payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or



       (3) The Beneficiary designated by a Participant cannot be located by the
Administrative Committee within 1 year from the date benefits are to be paid to
such person;

then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under the Plan shall be the Participant’s
Surviving Spouse, if any, and if not, the estate of the Participant.

     5.8 Taxes.

               If the whole or any part of any Participant’s or Beneficiary’s
benefit hereunder shall become subject to any estate, inheritance, income,
employment or other tax which the Company shall be required to pay or withhold,
the Company shall have the full power and authority to withhold and pay such tax
out of any monies or other property that the Company holds for the account of
the Participant or Beneficiary whose interests hereunder are so affected
(including, without limitation, by reducing and offsetting the Participant’s or
Beneficiary’s Account balance). Prior to making any payment, the Company may
require such releases or other documents from any lawful taxing authority as it
shall deem necessary.

     5.9 Offset of Benefit by Amounts Owed to the Company.

               Notwithstanding anything in the Plan to the contrary, the
Administrative Committee may, in its sole discretion, offset any payment or
payments of benefits to a Participant under the Plan by any amount owed by such
Participant to the Company or any of its Affiliates.

 



--------------------------------------------------------------------------------



 



ARTICLE VI
CLAIMS

     6.1 Initial Claim.

               (a) Rights. If a Participant or Beneficiary has any grievance,
complaint or claim concerning any aspect of the operation or administration of
the Plan, including but not limited to claims for benefits, the Participant
shall submit the claim in accordance with the procedures set forth in this
Section. All such claims must be submitted within the “applicable limitations
period.” The “applicable limitations period” shall be 2 years, beginning on
(i) in the case of any lump-sum payment, the date on which the payment was made,
(ii) in the case of a periodic payment, the date of the first in the series of
payments, or (iii) for all other claims, the date on which the claim was
incurred.

               (b) Procedure. Claims for benefits under the Plan may be filed in
writing with the Administrative Committee on forms or in such other written
documents as the Administrative Committee may prescribe. The Administrative
Committee shall furnish to the claimant written notice of the disposition of a
claim within 90 days after the application therefor is filed; provided, if
special circumstances require an extension of time for processing the claim, the
Administrative Committee shall furnish written notice of the extension to the
claimant prior to the end of the initial 90-day period, and such extension shall
not exceed one additional, consecutive 90-day period. In the event the claim is
denied, the notice of the disposition of the claim shall provide the specific
reasons for the denial, citations of the pertinent provisions of the Plan, an
explanation as to how the claimant can perfect the claim and/or submit the claim
for review (where appropriate), and a statement of the claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse determination on
review.

     6.2 Appeal.

               Any Participant or Beneficiary who has been denied a benefit
shall be entitled, upon request to the Controlling Company, to appeal the denial
of his claim. The claimant (or his duly authorized representative) may review
pertinent documents related to the Plan and in the Controlling Company’s
possession in order to prepare the appeal. The request for review, together with
a written statement of the claimant’s position, must be filed with the
Controlling Company no later than 60 days after receipt of the written
notification of denial of a claim provided for in subsection (b). The
Controlling Company’s decision shall be made within 60 days following the filing
of the request for review and shall be communicated in writing to the claimant;
provided, if special circumstances require an extension of time for processing
the appeal, the Controlling Company shall furnish written notice of the
extension to the claimant prior to the end of the initial 60-day period, and
such extension shall not exceed one additional 60-day period. If unfavorable,
the notice of the decision shall explain the reasons for denial, indicate the
provisions of the Plan or other documents used to arrive at the decision and
state the claimant’s right to bring a civil action under ERISA Section 502(a).
Upon denial of an appeal pursuant to this subsection, a Participant shall have
90 days within which to bring suit against the Plan for any claim related to
such denied appeal; any such suit initiated after such 90-day period shall be
precluded.

 



--------------------------------------------------------------------------------



 



     6.3 Satisfaction of Claims.

               Any payment to a Participant or Beneficiary shall to the extent
thereof be in full satisfaction of all claims hereunder against the
Administrative Committee and the Company, any of whom may require such
Participant or Beneficiary, as a condition to such payment, to execute a receipt
and release therefor in such form as shall be determined by the Administrative
Committee or the Company. If receipt and release is required but the Participant
or Beneficiary (as applicable) does not provide such receipt and release in a
timely enough manner to permit a timely distribution in accordance with the
general timing of distribution provisions in the Plan, the payment of any
affected distribution may be delayed until the Administrative Committee or the
Company receive a proper receipt and release.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
SOURCE OF FUNDS; TRUST

     7.1 Source of Funds.

               Except as provided in this Section and Section 7.2, the Company
shall provide the benefits described in the Plan from the general assets of the
Company. In any event, the Company ultimately shall have the obligation to pay
all benefits due to Participants and Beneficiaries under the Plan. The Company
may, but shall not be required to, establish a Trust and may pay over funds from
time to time to such Trust (as described in Section 7.2), and, to the extent
that funds in such Trust allocable to the benefits payable under the Plan are
sufficient, the Trust assets shall be used to pay benefits under the Plan. If
such Trust assets are not sufficient to pay all benefits due under the Plan,
then the Company shall have the obligation, and the Participant or Beneficiary,
who is due such benefits, shall look to the Company to provide such benefits.

     7.2 Trust.

               The Company may transfer all or any portion of the funds
necessary to fund benefits accrued hereunder to the Trustee to be held and
administered by the Trustee pursuant to the terms of the Trust Agreement. To the
extent provided in the Trust Agreement, each transfer into the Trust Fund shall
be irrevocable as long as the Company has any liability or obligations under the
Plan to pay benefits, such that the Trust property is in no way subject to use
by the Company; provided, it is the intent of the Company that the assets held
by the Trust are and shall remain at all times subject to the claims of the
general creditors of the Company. No Participant or Beneficiary shall have any
interest in the assets held by the Trust or in the general assets of the Company
other than as a general, unsecured creditor. Accordingly, the Company shall not
grant a security interest in the assets held by the Trust in favor of the
Participants, Beneficiaries or any creditor.

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
RIGHTS AND DUTIES UNDER THE PLAN

     8.1 Controlling Company Action.

               The Controlling Company, as plan sponsor of the Plan, shall have
all the rights, authority and duties specified hereunder. Unless and until the
Board of Directors of the Controlling Company appoints any other or additional
person(s) to act on behalf of the Controlling Company with regard to any or all
of the items specifically reserved for, or to be directed by, the Controlling
Company under the Plan, the Chief Executive Officer of the Controlling Company
with the approval of the Compensation Committee is hereby authorized and
directed to act on behalf of the Controlling Company or the Company.
Notwithstanding the foregoing, if any decision or action could impact or affect
solely the benefits or rights under the Plan (if any) of the Chief Executive
Officer of the Controlling Company, then the Chief Executive Officer of the
Controlling Company shall not participate in such decision and the Compensation
Committee alone shall make such decision; provided, if a member of the
Compensation Committee is a Participant or Beneficiary, he shall not participate
in any decision which solely affects his own benefit under the Plan.

     8.2 Administrative Committee Organization and Action.

               Action of the Administrative Committee may be taken with or
without a meeting of committee members; provided, action shall be taken only
upon the vote or other affirmative expression of a majority of the committee
members qualified to vote with respect to such action. If a member of the
committee is a Participant or Beneficiary, he shall not participate in any
decision which solely affects his own benefit under the Plan. For purposes of
administering the Plan, the Administrative Committee shall choose a secretary
who shall keep minutes of the committee’s proceedings and all records and
documents pertaining to the administration of the Plan. The secretary may
execute any certificate or any other written direction on behalf of the
Administrative Committee.

     8.3 Rights and Duties.

               The Administrative Committee shall administer the Plan and shall
have all powers necessary to accomplish that purpose, including (but not limited
to) the following:

               (a) To construe, interpret and administer the Plan;

               (b) To make determinations required by the Plan, and to maintain
records regarding Participants’ and Beneficiaries’ benefits hereunder;

               (c) To compute and certify to the Company the amount and kinds of
benefits payable to Participants and Beneficiaries, and to determine the time
and manner in which such benefits are to be paid;

               (d) To authorize all disbursements by the Company pursuant to the
Plan;

               (e) To maintain all the necessary records of the administration
of the Plan;

 



--------------------------------------------------------------------------------



 



               (f) To make and publish such rules for the regulation of the Plan
as are not inconsistent with the terms hereof;

               (g) To delegate to other individuals or entities from time to
time the performance of any of its duties or responsibilities hereunder;

               (h) To appoint a Trustee hereunder; and

               (i) To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan. The Administrative
Committee shall have the exclusive right to construe and interpret the Plan, to
decide all questions of eligibility for benefits and to determine the amount of
such benefits, and its decisions on such matters shall be final and conclusive
on all parties.

     8.4 Compensation, Indemnity and Liability.

               The Administrative Committee and its members shall serve as such
without bond and without compensation for services hereunder. All expenses of
the Administrative Committee shall be paid by the Company. No member of the
committee shall be liable for any act or omission of any other member of the
committee, or for any act or omission on his own part, excepting his own willful
misconduct. The Company shall indemnify and hold harmless the Administrative
Committee and each member thereof against any and all expenses and liabilities,
including reasonable legal fees and expenses, arising out of his membership on
the committee, excepting only expenses and liabilities arising out of his own
willful misconduct.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
AMENDMENT AND TERMINATION

     9.1 Amendments.

               The Administrative Committee shall have the right, in its sole
discretion, to amend the Plan in whole or in part at any time and from time to
time; provided, any amendment that may result in significantly increased
expenses under the Plan must be approved by the Controlling Company. Any
amendment shall be in writing and executed by a duly authorized officer of the
Controlling Company. An amendment to the Plan may modify its terms in any
respect whatsoever, and may include, without limitation, a permanent or
temporary freezing of the Plan such that the Plan shall remain in effect with
respect to existing Account balances without permitting any new contributions;
provided, no such action may reduce the amount already credited to a
Participant’s Account without the affected Participant’s written consent. All
Participants and Beneficiaries shall be bound by such amendment.

     9.2 Termination of Plan.

               The Controlling Company expects to continue the Plan but reserves
the right to discontinue and terminate the Plan at any time, for any reason. Any
action to terminate the Plan shall be taken by the Board in the form of a
written Plan amendment executed by a duly authorized officer of the Controlling
Company. If the Plan is terminated, each Participant shall become 100 percent
vested in his Account which shall be distributed in a single-sum as soon as
practicable after the date the Plan is terminated. The amount of any such
distribution shall be determined as of the Valuation Date such termination
distribution is to be processed. Such termination shall be binding on all
Participants and Beneficiaries.

 



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS

     10.1 Taxation.

               It is the intention of the Controlling Company that the benefits
payable hereunder shall not be deductible by the Company or taxable for federal
income tax purposes to Participants or Beneficiaries until such benefits are
paid by the Company, or the Trust, as the case may be, to such Participants or
Beneficiaries. For purposes of the Federal Insurance Contributions Act (“FICA”),
each Participant shall be taxed on contributions and investment earnings
attributable thereto based on the year in which occurs the later of (i) the date
that the contributions are credited to the Participant’s Accounts; and (ii) the
date that the contributions become vested. When benefits are paid hereunder, it
is the intention of the Controlling Company that they shall be deductible by the
Company under Code Section 162.

     10.2 No Employment Contract.

               Nothing herein contained is intended to be nor shall be construed
as constituting a contract or other arrangement between the Company and any
Participant to the effect that the Participant shall be employed by the Company
for any specific period of time.

     10.3 Headings.

               The headings of the various articles and sections in the Plan are
solely for convenience and may not be relied upon in construing any provisions
hereof. Any reference to a section refers to a section of the Plan unless
specified otherwise.

     10.4 Gender and Number.

               Use of any gender in the Plan shall be deemed to include all
genders when appropriate, and use of the singular number shall be deemed to
include the plural when appropriate, and vice versa in each instance.

     10.5 Assignment of Benefits.

               The right of a Participant or his Beneficiary to receive payments
under the Plan may not be anticipated, alienated, sold, assigned, transferred,
pledged, encumbered, attached or garnished by creditors of such Participant or
Beneficiary, except by will or by the laws of descent and distribution and then
only to the extent permitted under the terms of the Plan.

     10.6 Legally Incompetent.

               The Administrative Committee, in its sole discretion, may direct
that payment be made to an incompetent or disabled person, whether because of
minority or mental or physical disability, to the guardian of such person or to
the person having custody of such person, without further liability on the part
of the Company for the amount of such payment to the person on whose account
such payment is made.

 



--------------------------------------------------------------------------------



 



     10.7 Governing Law.

               The Plan shall be construed, administered and governed in all
respects in accordance with applicable federal law (including ERISA) and, to the
extent not preempted by federal law, in accordance with the laws of the State of
Texas. If any provisions of this instrument are held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

     10.8 Exclusive Benefit.

               The benefits payable hereunder shall be the exclusive benefit
payable to any Participant under the Plan.

     IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be
executed by its duly authorized officer on the 21st day of January, 2004.

              CASH AMERICA INTERNATIONAL, INC.               By:   /s/ ROBERT D.
BROCKMAN        

--------------------------------------------------------------------------------

        Robert D. Brockman         Executive Vice President

 